 



Execution Version



 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of March 20, 2013

 

among

 

MULTIBAND CORPORATION,

Multiband Field Services, Incorporated,

Multiband MDU Incorporated,

Multiband Engineering and Wireless, Midwest, Inc.,

Multiband Engineering and Wireless, Southeast, Inc.,

MULTIBAND SUBSCRIBER SERVICES, INC.,

minnesota digital universe, inc.,

and

multiband special purpose, llc

as Grantors,

 

and

 

FIFTH THIRD BANK,
as Agent

 



 

 

 

tablE of contents

 

Section 1 Definitions. 1       Section 2 Guarantee. 5       2.1 Guarantee. 5 2.2
Right of Contribution 6 2.3 No Subrogation 6 2.4 Amendments, etc. with respect
to the Liabilities 6 2.5 Guarantee Absolute and Unconditional 7 2.6 Payments 7  
    Section 3 Grant of Security Interest. 7       Section 4 Representations and
Warranties. 7       4.1 Title; No Other Liens 8 4.2 Perfected First Priority
Liens 8 4.3 Grantor Information 8 4.4 Collateral Locations 8 4.5 Certain
Property 8 4.6 Investment Property. 8 4.7 Receivables. 9 4.8 Intellectual
Property. 9 4.9 Depositary and Other Accounts 10 4.10 Excluded Property 10 4.11
Credit Agreement 10       Section 5 Covenants. 10       5.1 Delivery of
Instruments, Certificated Securities and Chattel Paper 10 5.2 Maintenance of
Perfected Security Interest; Further Documentation. 11 5.3 Changes in Locations,
Name, etc 12 5.4 Notices 12 5.5 Investment Property. 13 5.6 Receivables. 14 5.7
Intellectual Property. 14 5.8 Depositary and Other Deposit Accounts 15 5.9 Other
Matters 15 5.10 Commercial Tort Claims 16 5.11 Credit Agreement 16       Section
6 Remedial Provisions. 16       6.1 Certain Matters Relating to Receivables. 16
6.2 Communications with Obligors; Grantors Remain Liable. 17 6.3 Investment
Property. 18 6.4 Proceeds to be Turned Over To Agent 18 6.5 Application of
Proceeds 19 6.6 Code and Other Remedies 19 6.7 Registration Rights. 19 6.8
Waiver; Deficiency 20

 



i

 

 

Section 7 Agent. 20       7.1 Agent's Appointment as Attorney-in-Fact, etc. 21
7.2 Duty of Agent 22 7.3 Photocopy of this Agreement 22 7.4 Authority of Agent
22       Section 8 Miscellaneous. 23       8.1 Amendments in Writing 23 8.2
Notices 23 8.3 Indemnification by Grantors 23 8.4 Enforcement Expenses. 23 8.5
Captions 23 8.6 Nature of Remedies 23 8.7 Counterparts 24 8.8 Severability 24
8.9 Entire Agreement 24 8.10 Successors; Assigns 24 8.11 Governing Law 24 8.12
Forum Selection; Consent to Jurisdiction 24 8.13 Waiver of Jury Trial 25 8.14
Set-off 25 8.15 Acknowledgements 25 8.16 Additional Grantors 25 8.17 Releases.
25 8.18 Obligations and Liens Absolute and Unconditional 26 8.19 Reinstatement
26 8.20 Credit Agreement Governs 27      

 

Schedules and Annex     Schedule 1 Investment Property Schedule 2 Filings and
Perfection Schedule 3 Grantor Information Schedule 4 Collateral Locations
Schedule 5 Intellectual Property Schedule 6 Depositary and Other Deposit
Accounts Schedule 7 Commercial Tort Claims     Annex I Form of Joinder to
Guarantee and Collateral Agreement

 



ii

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

This Guarantee and Collateral Agreement, dated as of March 20, 2013 (this
“Agreement”), made by Multiband Corporation, a Minnesota corporation
("Multiband"), Multiband Field Services, Incorporated, a Delaware corporation
("Field Services"), Multiband MDU Incorporated, a Delaware corporation ("MDU"),
Multiband Engineering and Wireless, Midwest, Inc., a Missouri corporation
("MW"), Multiband Engineering and Wireless, Southeast, Inc., a Florida
corporation ("SE"), Multiband Subscriber Services, Inc., a Minnesota corporation
("Subscriber Services"), Minnesota Digital Universe, Inc., a Minnesota
corporation ("Digital Universe") and Multiband Special Purpose, LLC, a Minnesota
limited liability company ("MSP", and together with Multiband, Field Services,
MDU, MW, SE, Subscriber Services and Digital Universe, each a "Borrower", and
collectively, the "Borrowers") (together with any other Person that becomes a
party hereto as provided herein, “Grantors”), in favor of Fifth Third Bank, as
Agent for all Lenders party to the Credit Agreement (as hereafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement dated as of March 20, 2013
(as the same may be amended, restated, supplemented and/or modified from time to
time, the “Credit Agreement”) among Borrowers, Lenders and Agent, Lenders have
severally agreed to make extensions of credit to Borrowers upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, each Guarantor (as hereafter defined) has agreed to guaranty the
Liabilities (as defined in the Credit Agreement);

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of Lenders to make their
respective extensions of credit to Borrowers under the Credit Agreement that
Grantors shall have executed and delivered this Agreement to Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce Lenders and Agent
to enter into the Credit Agreement and to induce Lenders to make their
respective extensions of credit to Borrowers thereunder, each Grantor hereby
agrees with Agent as follows:

 

Section 1 Definitions.

 

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights and Supporting Obligations.

 



1

 

 

1.2 When used herein the following terms shall have the following meanings:

 

“Agreement” shall have the meaning given such term in the preamble hereto.

 

“Borrower(s)” shall have the meaning given such term in the preamble hereto.

 

“Collateral” means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor's Accounts, Chattel Paper (including Electronic Chattel Paper), Deposit
Accounts, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Health-Care-Insurance Receivables, Instruments, Intellectual Property,
Inventory, Investment Property, Letter-of-Credit Rights, Supporting Obligations
and Identified Claims, (b) all books and records pertaining to any of the
foregoing, (c) all Proceeds and products of any of the foregoing and (d) all
collateral security and guarantees given by any Person with respect to any of
the foregoing; provided, that the Collateral shall not include the Excluded
Property. Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor's
Collateral or the relevant part thereof.

 

“Copyright Licenses” means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

“Credit Agreement” shall have the meaning given such term in the recitals
hereto.

 

“Excluded Property” means, with respect to a Grantor, (a) "intent-to-use"
Trademarks until such time as such Grantor begins to use such Trademarks,
(b) any item of General Intangibles that is now or hereafter held by such
Grantor but only to the extent that such item of General Intangibles (or any
agreement evidencing such item of General Intangibles) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Grantor) to, the creation, attachment or perfection of the security interest
granted herein, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC) and (c) any rights or
interests in any Equipment subject to a purchase money Lien or Capital Lease
permitted under the Credit Agreement, if the terms of the agreement pursuant to
which such Lien is granted restricts, prohibits, or requires a consent (that has
not been obtained) of a Person (other than such Grantor) as a condition to the
creation of any other Lien on such Equipment, to the extent such restriction,
prohibition and/or requirement of consent is not rendered ineffective by
applicable law; provided, however, that (x) Excluded Property shall not include,
any Proceeds of any item of General Intangibles, and (y) any item of General
Intangibles or Equipment that at any time ceases to satisfy the criteria for
Excluded Property (whether as a result of the applicable Grantor obtaining any
necessary consent, any change in any rule of law, statute or regulation, or
otherwise), shall no longer be Excluded Property.

 



2

 

 

“Fixtures” means all of the following, whether now owned or hereafter acquired
by a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States, any State of the United States or the
District of Columbia.

 

“General Intangibles” means all "general intangibles" as such term is defined in
Section 9-102 of the UCC and, in any event, including with respect to any
Grantor, all contracts (including all Assigned Agreements and Seller
Undertakings), agreements, instruments and indentures in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same from time to time may be amended, supplemented
or otherwise modified, including, without limitation, (a) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

“Grantors” shall have the meaning given such term in the preamble hereto.

 

“Guarantors” means the collective reference to each Grantor.

 

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule may be supplemented from time to time.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.

 

“Investment Property” means the collective reference to (a) all "investment
property" as such term is defined in Section 9-102 of the UCC (other than the
Equity Interest of any Foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all "financial assets" as such term is defined in Section
8-102(a)(9) of the UCC, and (c) whether or not constituting "investment
property" as so defined, all Pledged Notes and all Pledged Equity.

 

“Issuers” means the collective reference to each issuer of any Investment
Property.

 



3

 

 

“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

“Pledged Equity” means the Equity Interests listed on Schedule 1, together with
(a) 100% of any other Equity Interests, certificates, options or rights of any
nature whatsoever in respect of the Equity Interests of any Person incorporated
or organized under the laws of a State within the United States of America or
the District of Columbia that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect and (b) 65% of all other voting Equity
Interests (and 100% of all other non-voting Equity Interests), certificates,
options or rights of any nature whatsoever in respect of the Equity Interests of
any Person that is not incorporated or organized under the laws of a State
within the United States of America or the District of Columbia that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect
(or such greater percentage that (i) could not reasonably be expected to cause
the undistributed earnings of such Person as determined for U.S. federal income
tax purposes to be treated as a deemed dividend to such Person's U.S. parent and
(ii) could not reasonably be expected to cause any material adverse tax
consequences)).

 

“Pledged Notes” means all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than (a) promissory notes issued
in connection with extensions of trade credit by any Grantor in the Ordinary
Course of Business and (b) any individual promissory note which is less than
$25,000 in principal amount, up to an aggregate of $100,000 for all such
promissory notes excluded under this clause (b)).

 

“Proceeds” means all "proceeds" as such term is defined in Section 9-102 of the
UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trademark Licenses” means, collectively, each agreement, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, including any of the foregoing referred to in Schedule 5.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 



4

 

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

Section 2 Guarantee.

 

2.1 Guarantee.

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees to Agent,
for the ratable benefit of Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
Borrowers (other than itself) when due (whether at the stated maturity, by
acceleration or otherwise) of the Liabilities.

 

(b) Anything herein or in any other Financing Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Financing Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c) Each Guarantor agrees that the Liabilities may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of Agent or any Lender hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all of the payment in full in cash and performance of all
Liabilities (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

 

(e) No payment made by Borrowers, any of the Guarantors, any other guarantor or
any other Person or received or collected by Agent or any Lender from Borrowers,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Liabilities shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Liabilities or any payment
received or collected from such Guarantor in respect of the Liabilities), remain
liable for the Liabilities up to the maximum liability of such Guarantor
hereunder until the payment in full in cash and performance of all Liabilities
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).

 



5

 

 

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor's right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Agent and Lenders, and each Guarantor shall remain liable to
Agent and Lenders for the full amount guaranteed by such Guarantor hereunder.

 

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Agent or any Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of Agent or
any Lender against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by Agent or any Lender for the
payment of the Liabilities, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrowers or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the payment in full
in cash and performance of all Liabilities (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted). If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Liabilities shall not have been
paid in full in cash, such amount shall be held by such Guarantor in trust for
Agent and Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to Agent in the exact
form received by such Guarantor (duly indorsed by such Guarantor to Agent, if
required), to be applied against the Liabilities, whether matured or unmatured,
in a manner that is consistent with the provisions of the Credit Agreement.

 

2.4 Amendments, etc. with respect to the Liabilities. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Liabilities made by Agent or any
Lender may be rescinded by Agent or such Lender and any of the Liabilities
continued, and the Liabilities, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Agent or any Lender, and the Credit Agreement and the
other Financing Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by Agent or any Lender for the
payment of the Liabilities may be sold, exchanged, waived, surrendered or
released. Neither Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Liabilities or for the guarantee contained in this Section 2 or any property
subject thereto.

 



6

 

 

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Liabilities
and notice of or proof of reliance by Agent or any Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Liabilities, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2, and all
dealings between any Borrower and any of the Guarantors, on the one hand, and
Agent and Lenders, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives (a) diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Borrowers or any of the
Guarantors with respect to the Liabilities, (b) notice of the existence or
creation or non-payment of all or any of the Liabilities, and (c) all diligence
in collection or protection of or realization upon any Liabilities or any
security for or guaranty of any Liabilities.

 

Agent or any Lender may, from time to time, at its sole discretion and without
notice to any Guarantor (or any of them), take any or all of the following
actions: (a) retain or obtain a security interest in any property to secure any
of the Liabilities or any obligation hereunder, (b) retain or obtain the primary
or secondary obligation of any obligor or obligors with respect to any of the
Liabilities, (c) extend or renew any of the Liabilities for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of any Guarantor or any
obligation of any nature of any other obligor with respect to any of the
Liabilities, (d) release any guaranty or right of offset or its security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Liabilities or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property, and
(e) resort to any Guarantor for payment of any of the Liabilities when due,
whether or not Agent or such Lender shall have resorted to any property securing
any of the Liabilities or any obligation hereunder or shall have proceeded
against any other Guarantor or any other obligor primarily or secondarily
obligated with respect to any of the Liabilities.

 

2.6 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to Agent without set-off or counterclaim in Dollars at the office of Agent
specified in the Credit Agreement.

 

Section 3 Grant of Security Interest.

 

Each Grantor hereby assigns, pledges and transfers to Agent, and hereby grants
to Agent, for the ratable benefit of Lenders and their Affiliates, a security
interest in all of its Collateral, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Liabilities.

 

Section 4 Representations and Warranties.

 

To induce Agent and Lenders to enter into the Credit Agreement and to induce
Lenders to make their respective extensions of credit to Borrowers thereunder,
each Grantor jointly and severally hereby represents and warrants to Agent and
each Lender that:

 



7

 

 

4.1 Title; No Other Liens. Except for Permitted Liens, Grantors own each item of
the Collateral free and clear of any and all Liens or claims of others. As of
the date hereof, no financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except filings evidencing Permitted Liens and filings for which termination
statements have been delivered to Agent.

 

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 2 (which, in the case of all filings and other documents referred to on
Schedule 2, have been delivered to Agent in completed and, if applicable, duly
executed form) will constitute valid perfected security interests in all of the
Collateral in favor of Agent, for the ratable benefit of Lenders, as collateral
security for each Grantor's Liabilities, enforceable in accordance with the
terms hereof against all creditors of each Grantor and any Persons purporting to
purchase any Collateral from each Grantor, and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Permitted Liens.
The filings and other actions specified on Schedule 2 constitute all of the
filings and other actions necessary to perfect all security interests granted
hereunder.

 

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor's jurisdiction of organization, (b) the location of each Grantor's chief
executive office, (c) each Grantor's exact legal name as it appears on its
organizational documents, (d) each Grantor's federal employer identification
number, and (e) each Grantor's organizational identification number.

 

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor (including its chief executive office),
(b) all locations where all Inventory and the Equipment owned by each Grantor is
kept (other than Inventory or Equipment in transit, Equipment absent for repair
and replacement in the Ordinary Course of Business, and Inventory or Equipment
with a fair market value of less than $50,000), and (c) whether each such
Collateral location and place of business (including each Grantor's chief
executive office) is owned or leased (and if leased, specifies the complete name
and notice address of each lessor). No Collateral is located outside the United
States or in the possession of any lessor, bailee, warehouseman or consignee,
except as indicated on Schedule 4.

 

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health-Care-Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for personal vehicles owned by Grantors and used by employees of Grantors
in the Ordinary Course of Business with an aggregate fair market value of less
than $250,000 (in the aggregate for all Grantors).

 

4.6 Investment Property.

 

(a) The shares of Pledged Equity pledged by each Grantor hereunder constitute
all the issued and outstanding Equity Interests of each Issuer owned by such
Grantor or, in the case of any Foreign Subsidiary, 65% of all issued and
outstanding voting Equity Interests (and 100% of all issued and outstanding
non-voting Equity Interests) of such Foreign Subsidiary (or such greater
percentage that (i) could not reasonably be expected to cause the undistributed
earnings of such Person as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such Person's U.S. parent and (ii) could not
reasonably be expected to cause any material adverse tax consequences).

 



8

 

 

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and non-assessable (to the extent applicable).

 

(c) To each Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors' rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).

 

(d) Schedule 1 lists all Investment Property owned by each Grantor. Each Grantor
is the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and, in the case of Investment Property which
does not constitute Pledged Equity or Pledged Notes, for Permitted Liens.

 

4.7 Receivables.

 

(a) No material amount payable to a Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to Agent to the extent required hereunder.

 

(b) No obligor on any Receivable is a Governmental Authority.

 

(c) The amounts represented by such Grantor to Lenders from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Financing Documents) will at all such
times be accurate.

 

4.8 Intellectual Property.

 

(a) Schedule 5 lists all registered and applied for Intellectual Property owned
by each Grantor in its own name on the date hereof.

 

(b) On the date hereof, all Intellectual Property owned by any Grantor is valid,
subsisting, unexpired and enforceable, has not been abandoned and, to such
Grantor's knowledge, does not infringe the intellectual property rights of any
other Person.

 

(c) Except as set forth in Schedule 5, none of the Intellectual Property is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor other than license agreements relating to the
licensing of the Borrower Representative’s proprietary software to customers in
the Ordinary Course of Business.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or any
Grantor's rights in, any Intellectual Property owned by any Grantor in any
material respect.

 



9

 

 

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or any Grantor's ownership interest
therein, or (ii) which, if adversely determined, would adversely affect the
value of any Intellectual Property.

 

(f) Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

4.9 Depositary and Other Accounts. All Deposit Accounts and all other depositary
and other accounts maintained by each Grantor are described on Schedule 6
hereto, which description includes for each such account the name of the Grantor
maintaining such account, the name, address, telephone and fax numbers of the
financial institution at which such account is maintained, the account number
and the account officer, if any, of such account.

 

4.10 Excluded Property. Each Grantor represents, warrants and covenants that it
does not own, and will not own, assets which satisfy the provisions of clause
(b) of the definition of Excluded Property, which when aggregated, are material
to the business of such Grantor.

 

4.11 Credit Agreement. Each Grantor makes each of the representations and
warranties made by any Borrower in Section 4 of the Credit Agreement (which
representations and warranties shall be deemed to have been renewed upon each
Credit Extension). Such representations and warranties are incorporated herein
by this reference as if fully set forth herein.

 

Section 5 Covenants.

 

Each Grantor covenants and agrees with Agent and Lenders that, from and after
the date of this Agreement until the payment in full in cash and performance of
all Liabilities (other than contingent indemnification obligations to the extent
no claim giving rise thereto has been asserted):

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$100,000 (in the aggregate for all Grantors) shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to Agent,
duly indorsed in a manner satisfactory to Agent, to be held as Collateral
pursuant to this Agreement and in the case of Electronic Chattel Paper, the
applicable Grantor shall cause Agent to have control thereof within the meaning
set forth in Section 9-105 of the UCC. In the event that an Event of Default
shall have occurred and be continuing, upon the request of Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
Agent and at such time being held by any Grantor shall be immediately delivered
to Agent, duly indorsed in a manner satisfactory to Agent, to be held as
Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, the applicable Grantor shall cause Agent to have control thereof within
the meaning set forth in Section 9-105 of the UCC.

 



10

 

 

5.2 Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b) Such Grantor will furnish to Agent and Lenders from time to time statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as Agent may reasonably
request, all in reasonable detail.

 

(c) At any time and from time to time, upon the written request of Agent, and at
the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including (i) filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby, (ii) except as otherwise
provided in Section 5.1, in the case of Investment Property, Deposit Accounts,
Electronic Chattel Paper and Letter of Credit Rights and any other relevant
Collateral, taking any actions necessary to enable Agent to obtain "control"
(within the meaning of the applicable UCC) with respect thereto, in each case
pursuant to documents in form and substance satisfactory to Agent and
(iii) during the continuance of an Event of Default, if requested by Agent,
delivering, to the extent permitted by law, any original motor vehicle
certificates of title received by such Grantor from the applicable secretary of
state or other governmental authority after information reflecting Agent's
security interest has been recorded therein.

 

(d) Each Grantor authorizes Agent to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral (including describing the Collateral as "all assets" of
each Grantor, or words of similar effect), and which contain any other
information required pursuant to the UCC for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment, and
each Grantor agrees to furnish any such information to Agent promptly upon
request. Any such financing statement, continuation statement, or amendment may
be signed (to the extent signature of a Grantor is required under applicable
law) by Agent on behalf of any Grantor and may be filed at any time in any
jurisdiction.

 

(e) Each Grantor shall, at any time and from time and to time, take such steps
as Agent may reasonably request for Agent (i) to obtain an acknowledgement, in
form and substance reasonably satisfactory to Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds such
Collateral for Agent, (ii) except as otherwise provided in Section 5.1, to
obtain "control" of any letter-of-credit rights, or electronic chattel paper (as
such terms are defined by the UCC with corresponding provisions thereof defining
what constitutes "control" for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (iii) otherwise to insure the continued perfection and priority of
Agent's security interest in any of the Collateral and of the preservation of
its rights therein.

 



11

 

 

(f) Without limiting the generality of the foregoing, if any Grantor at any time
holds or acquires an interest in any Collateral that is electronic chattel paper
or any "transferable record", as that term is defined in Section 201 of the
federal Electronic Signatures in Global and National Commerce Act, or in §16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify Agent thereof and, at the
request of Agent, shall take such action as Agent may reasonably request to vest
in Agent "control" under Section 9-105 of the UCC of such electronic chattel
paper or control under Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. Agent agrees with the Grantors that Agent will arrange,
pursuant to procedures satisfactory to Agent and so long as such procedures will
not result in Agent's loss of control, for the Grantors to make alterations to
the electronic chattel paper or transferable record permitted under Section
9-105 of the UCC or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by any Grantor with respect to such electronic chattel
paper or transferable record.

 

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 30
days' prior written notice to Agent (or such shorter time period as may be
agreed to by Agent) and delivery to Agent of (a) all additional financing
statements and other documents reasonably requested by the Agent as to the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 4 showing any additional
location at which Inventory or Equipment shall be kept:

 

(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 4; provided, that up to $50,000 (in the aggregate for
all Grantors) in fair market value of any such Inventory and Equipment may be
kept at other locations;

 

(ii) change the location of its chief executive office from that specified on
Schedule 3 or in any subsequent notice delivered pursuant to this Section 5.3;
or

 

(iii) change its name or type of organization.

 

Such Grantor shall not change its jurisdiction of organization without the prior
written consent of Required Lenders.

 

5.4 Notices. Such Grantor will advise Agent promptly after becoming aware, in
reasonable detail, of:

 

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of Agent to exercise any of its remedies hereunder;
and

 

(b) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
Liens created hereby.

 



12

 

 

5.5 Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the Equity Interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of Agent and Lenders, hold the same in trust
for Agent and Lenders and deliver the same forthwith to Agent in the exact form
received, duly indorsed by such Grantor to Agent, if required, together with an
undated instrument of transfer covering such certificate duly executed in blank
by such Grantor and with, if Agent so requests, signature guaranteed, to be held
by Agent, subject to the terms hereof, as additional Collateral for the
Liabilities. Upon the occurrence and during the continuance of an Event of
Default, (i) any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to Agent to be
held, at Agent's option, either by it hereunder as additional Collateral for the
Liabilities or applied to the Liabilities as provided in Section 6.5, and
(ii) in case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected Lien in
favor of Agent, be delivered to Agent to be held, at Agent's option, either by
it hereunder as additional Collateral for the Liabilities or applied to the
Liabilities as provided in Section 6.5. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to Agent, hold such money or property in trust for Lenders, segregated from
other funds of such Grantor, as additional Collateral for the Liabilities.

 

(b) Without the prior written consent of Agent, such Grantor will not (i) vote
to enable, or take any other action to permit, any Issuer to issue any Equity
Interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof except pursuant to a transaction which is permitted
or not prohibited by the Credit Agreement, (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for Permitted Liens, or (iv) except to the extent permitted or not
prohibited by the Credit Agreement, enter into any agreement or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof, except, with
respect to such Investment Property, shareholders' agreements entered into by
such Grantor with respect to Persons in which such Grantor maintains an
ownership interest of 50% or less.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(c) and 6.7
shall apply to such Issuer with respect to all actions that may be required of
it pursuant to Section 6.3(c) or 6.7 regarding the Investment Property issued by
it.

 



13

 

 

5.6 Receivables.

 

(a) Other than in the Ordinary Course of Business and in amounts which are not
material to such Grantor, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could adversely affect the value thereof.

 

(b) Such Grantor will deliver Agent a copy of each material demand, notice or
document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables for all Grantors.

 

5.7 Intellectual Property.

 

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such material Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such material Trademark, (iii) use such material
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of any material Trademark unless
Agent, for the ratable benefit of Lenders, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
portion of such material Copyrights may become invalidated or otherwise
impaired. Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of such Copyrights may fall into the public domain.

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to infringe the intellectual property
rights of any other Person.

 

(e) Such Grantor will notify Agent and Lenders promptly if it knows, or has
reason to know, that any application or registration relating to any
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any material adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding, such Grantor's
ownership of, or the validity of, any material Intellectual Property or such
Grantor's right to register the same or to own and maintain the same.

 



14

 

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to Agent concurrently with the next delivery of financial statements of
Borrower Representative and its Subsidiaries pursuant to Section 5.1(b) of the
Credit Agreement, as applicable. Upon the request of Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as Agent may request to evidence Agent's security interest
in any Copyright, Patent or Trademark and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all Intellectual Property owned by it except to
the extent, in such Grantor’s reasonable judgment such Intellectual Property is
not material to its business.

 

(h) In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify Agent after
it learns thereof and, to the extent, in its reasonable judgment, such Grantor
determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

5.8 Depositary and Other Deposit Accounts. Each Grantor hereby authorizes the
financial institutions at which such Grantor maintains a deposit account to
provide Agent with such information with respect to such deposit account as
Agent may from time to time reasonably request, and each Grantor hereby consents
to such information being provided to Agent. To the extent required by Section
5.14 of the Credit Agreement, each Grantor will use commercially reasonable
efforts to cause each financial institution at which such Grantor maintains a
Deposit Account or a depositary or other deposit account to enter into a control
agreement or other similar agreement with Agent and such Grantor, in form and
substance satisfactory to Agent, in order to give Agent "control" (within the
meaning set forth in Section 9-104 of the UCC) of such account.

 

5.9 Other Matters. Each Grantor shall cause to be delivered to Agent a
collateral access agreement with respect to (a) each bailee with which such
Grantor keeps Inventory or other assets as of the Closing Date with a fair
market value in excess of $200,000 and (b) each landlord which leases real
property (and the accompanying facilities) to any of the Grantors as of the
Closing Date where the value of property of the Grantors located at such leased
real property is in excess of $400,000 in fair market value. If any Grantor
shall cause to be delivered Inventory or other property in excess of $200,000 in
fair market value to any bailee after the Closing Date, such Grantor shall use
commercially reasonable efforts to cause such bailee to sign a Collateral Access
Agreement. Such requirement may be waived at the option of Agent. If any Grantor
shall lease any real property or facilities and the value of property of such
Grantor located at such leased real property is in excess of $400,000 in fair
market value after the Closing Date, such Grantor shall use commercially
reasonable efforts to cause the landlord in respect of such leased property or
facilities to sign a collateral access agreement. Such requirement may be waived
at the option of Agent.

 



15

 

 

5.10 Commercial Tort Claims. If any Grantor shall at any time acquire any
Commercial Tort Claim in excess of $100,000, such Grantor shall promptly notify
Agent thereof in writing, and provide a reasonable description and summary
thereof (including a supplement to Schedule 7 hereof), and upon delivery thereof
to Agent, such Grantor shall be deemed to thereby grant to Agent (and such
Grantor hereby grants to Agent) a security interest in such Commercial Tort
Claim and all proceeds thereof.

 

5.11 Credit Agreement. Each Grantor covenants that it will, and, if necessary,
will cause or enable Borrowers to, fully comply with each of the covenants and
other agreements set forth in the Credit Agreement.

 

Section 6 Remedial Provisions.

 

6.1 Certain Matters Relating to Receivables.

 

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information Agent may require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, upon Agent's request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others satisfactory to Agent to furnish to Agent reports showing
reconciliations, agings and test verifications of, and trial balances for, the
Receivables.

 

(b) Agent hereby authorizes each Grantor to collect such Grantor's Receivables,
and Agent may curtail or terminate such authority at any time after the
occurrence and during the continuance of an Event of Default. If required by
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to Agent if
required, in a collateral account maintained under the sole dominion and control
of Agent, for application to the Liabilities in accordance with Section 6.5, and
(ii) until so turned over, shall be held by such Grantor in trust for Agent and
Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Agent's request, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

 



16

 

 

(d) Each Grantor hereby irrevocably authorizes and empowers Agent, in Agent's
sole discretion, at any time after the occurrence and during the continuance of
an Event of Default, to assert, either directly or on behalf of such Grantor,
any claim such Grantor may from time to time have against the sellers under or
with respect to the Assigned Agreements and to receive and collect any and all
damages, awards and other monies resulting therefrom and to apply the same to
the Liabilities in accordance with Section 6.5. Each Grantor hereby irrevocably
makes, constitutes and appoints Agent as its true and lawful attorney in fact
for the purpose of enabling Agent to assert and collect such claims and to apply
such monies in the manner set forth above, which appointment, being coupled with
an interest, is irrevocable.

 

6.2 Communications with Obligors; Grantors Remain Liable.

 

(a) Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Agent's satisfaction the
existence, amount and terms of any Receivables.

 

(b) Upon the request of Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the Receivables have been assigned to Agent for the ratable
benefit of Lenders and that payments in respect thereof shall be made directly
to Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither Agent
nor any Lender shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by Agent or any Lender of any payment relating thereto, nor shall
Agent or any Lender be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(d) For the purpose of enabling Agent to exercise rights and remedies under this
Agreement, each Grantor hereby grants to Agent, for the benefit of Agent and
Lenders, exercisable solely upon the occurrence and during the continuation of
an Event of Default, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

 



17

 

 

6.3 Investment Property.

 

(a) Unless an Event of Default shall have occurred and be continuing and Agent
shall have given notice to the relevant Grantor of Agent's intent to exercise
its corresponding rights pursuant to Section 6.3(b), each Grantor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Equity and all payments made in respect of the Pledged Notes, to the
extent permitted in the Credit Agreement, and to exercise all voting and other
rights with respect to the Investment Property; provided, that no vote shall be
cast or other right exercised or action taken which could impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Financing Document.

 

(b) If an Event of Default shall occur and be continuing and Agent shall give
notice of its intent to exercise such rights to the relevant Grantor or
Grantors, Agent shall have the right to (i) receive any and all cash dividends
and distributions, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Liabilities in accordance with
Section 6.5, and (ii) register in its name or in the name of its nominee any or
all of the Investment Property, and Agent or its nominee may thereafter exercise
(x) all voting and other rights pertaining to such Investment Property at any
meeting of holders of the Equity Interests of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other structure of any Issuer, or upon the exercise
by any Grantor or Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it, but Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from Agent in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to Agent.

 

6.4 Proceeds to be Turned Over To Agent. In addition to the rights of Agent and
Lenders specified in Section 6.1 with respect to payments of Receivables, if an
Event of Default shall occur and be continuing, all Proceeds of Collateral
received by any Grantor consisting of cash, checks and other cash equivalent
items shall be held by such Grantor in trust for Agent and Lenders, segregated
from other funds of such Grantor, and shall, at the written request of Agent,
forthwith upon receipt by such Grantor, be turned over to Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to Agent, if
required). All Proceeds received by Agent hereunder shall be applied to the
Liabilities as provided in Section 6.5.

 



18

 

 

6.5 Application of Proceeds. At such intervals as may be agreed upon by
Borrowers and Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at Agent's election, Agent may apply all or any part of
Proceeds held in any collateral account established pursuant hereto or otherwise
received by Agent to the payment of the Liabilities in accordance with the
Credit Agreement.

 

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, Agent, on behalf of Lenders, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Liabilities, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker's board or office of Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Agent may disclaim any warranties that might
arise in connection with any such lease, assignment, grant of option or other
disposition of Collateral and have no obligation to provide any warranties at
such time. Agent or any Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Such sales may be adjourned and continued from time to time with
or without notice. Agent shall have the right to conduct such sales on any
Grantor's premises or elsewhere and shall have the right to use any Grantor's
premises without charge for such time or times as Agent deems necessary or
advisable. Each Grantor further agrees, at Agent's request, to assemble the
Collateral and make it available to Agent at places which Agent shall reasonably
select, whether at such Grantor's premises or elsewhere. Agent shall apply the
net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of Agent and Lenders
hereunder, including reasonable attorneys' fees and disbursements, to the
payment of the Liabilities in accordance with Section 6.5. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against Agent or any Lender arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.

 

6.7 Registration Rights.

 

(a) If Agent shall determine to exercise its right to sell any or all of the
Pledged Equity pursuant to Section 6.6, and if in the opinion of Agent it is
necessary or advisable to have the Pledged Equity, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of Agent, necessary or advisable to register the Pledged
Equity, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the reasonable
opinion of Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or "Blue Sky"
laws of any and all jurisdictions which Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

 



19

 

 

(b) Each Grantor recognizes that Agent may be unable to effect a public sale of
any or all the Pledged Equity, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Agent shall be under no obligation to delay a sale of any of
the Pledged Equity for the period of time necessary to permit the Issuer thereof
to register such securities or other interests for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

 

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity pursuant to this Section 6.7 valid and
binding and in compliance with applicable law. Each Grantor further agrees that
a breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to Agent and Lenders, that Agent and Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8 Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient for the Liabilities to be paid in
full in cash and the fees and disbursements of any attorneys employed by Agent
or any Lender to collect such deficiency.

 



20

 

 

Section 7 Agent.

 

7.1 Agent's Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent the power and right, on behalf of and at the expense of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Agent may
request to evidence Agent's security interest in such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

 

(iii) discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
Agent or as Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as Agent shall in its sole discretion determine; (8) vote any
right or interest with respect to any Investment Property; (9) order good
standing certificates and conduct lien searches in respect of such jurisdictions
or offices as Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Agent were the absolute owner
thereof for all purposes, and do, at Agent's option and such Grantor's expense,
at any time, or from time to time, all acts and things which Agent deems
necessary to protect, preserve or realize upon the Collateral and Agent's
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 



21

 

 

Anything in this Section 7.1(a) to the contrary notwithstanding, Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, Agent, at its option, but without any obligation to do so, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c) Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2 Duty of Agent. Agent's sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account. Neither Agent or any Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on Agent and Lenders hereunder are solely to protect Agent's and
Lenders' interests in the Collateral and shall not impose any duty upon Agent or
any Lender to exercise any such powers. Agent and Lenders shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder.

 

7.3 Photocopy of this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

7.4 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and Lenders, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and Grantors, Agent
shall be conclusively presumed to be acting as agent for Lenders with full and
valid authority so to act or refrain from acting, and no Grantor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

 



22

 

 

Section 8 Miscellaneous.

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.3 of the Credit Agreement.

 

8.2 Notices. All notices, requests and demands to or upon Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 11.18 of the
Credit Agreement and each such notice, request or demand to or upon any Grantor
shall be addressed to such Grantor in care of Borrower Representative at
Borrower Representative’s notice address set forth in Section 11.18 to the
Credit Agreement.

 

8.3 Indemnification by Grantors. Each Grantor hereby agrees, on a joint and
several basis, to defend, protect, indemnify and hold harmless Agent, each
Lender and each of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents to the same extent and manner as set forth in
Section 11.20 of the Credit Agreement. The agreements in this Section 8.3 shall
survive repayment of the Liabilities (and termination of all Commitments
thereunder), any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.

 

8.4 Enforcement Expenses.

 

(a) Each Grantor agrees, on a joint and several basis, to pay or reimburse on
demand each Lender and Agent for all reasonable and documented out-of-pocket
costs and expenses (including reasonable attorneys’ fees) incurred in collecting
against any Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and the other Financing
Documents.

 

(b) Each Grantor agrees to pay, and to save Agent and Lenders harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

 

(c) The agreements in this Section 8.4 shall survive repayment of the
Liabilities (and termination of all Commitments thereunder), any foreclosure
under, or any modification, release or discharge of, any or all of the Financing
Documents and termination of this Agreement.

 

8.5 Captions. Captions used in this Agreement are for convenience only and shall
not affect the construction of this Agreement.

 

8.6 Nature of Remedies. All of the Liabilities of each Grantor and rights of
Agent and Lenders expressed herein or in any other Financing Document shall be
in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 



23

 

 

8.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or other
electronic transmission of any executed signature page to this Agreement or any
other Financing Document shall constitute effective delivery of such signature
page.

 

8.8 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

8.9 Entire Agreement. This Agreement, together with the other Financing
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Agent or Lenders.

 

8.10 Successors; Assigns. This Agreement shall be binding upon Grantors, Lenders
and Agent and their respective successors and assigns, and shall inure to the
benefit of Grantors, Lenders and Agent and the successors and assigns of Lenders
and Agent. No other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Financing Documents. No Grantor may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent.

 

8.11 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

8.12 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH
GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 



24

 

 

8.13 Waiver of Jury Trial. EACH GRANTOR, AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

8.14 Set-off. Each Grantor agrees that Agent and each Lender have all rights of
set-off and bankers' lien provided by applicable law, and in addition thereto,
each Grantor agrees that at any time any Event of Default exists, Agent and each
Lender may apply to the payment of any Liabilities, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with Agent or such Lender.

 

8.15 Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Financing Documents to which it is a party;

 

(b) neither Agent nor any Lender has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Financing Documents, and the relationship between Grantors, on the one
hand, and Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Financing Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lenders
or among the Grantors and Lenders.

 

8.16 Additional Grantors. Each Subsidiary that is required to become a party to
this Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in the form of
Annex I hereto.

 

8.17 Releases.

 

(a) At such time as the payment in full in cash and performance of all
Liabilities (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to Grantors. At the request and sole expense of any Grantor following any
such termination, Agent shall deliver to Grantors any Collateral held by Agent
hereunder, and execute and deliver to the Grantors such documents as Grantors
shall reasonably request to evidence such termination.

 



25

 

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then Agent,
at the request and sole expense of such Grantor, shall execute and deliver to
such Grantor all releases or other documents reasonably necessary or desirable
for the release of the Liens created hereby on such Collateral. At the request
and sole expense of Borrowers, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that Borrower Representative shall
have delivered to Agent, with reasonable notice prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by Borrower Representative stating that such transaction is
in compliance with the Credit Agreement and the other Financing Documents.

 

8.18 Obligations and Liens Absolute and Unconditional. Each Grantor understands
and agrees that the obligations of each Grantor under this Agreement shall be
construed as a continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Financing Document, any of the Liabilities or
any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against Agent or any Lender, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of any Grantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Liabilities, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any other Grantor or any other Person or
against any collateral security or guaranty for the Liabilities or any right of
offset with respect thereto, and any failure by Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any other Grantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor or any other Person or any such collateral
security, guaranty or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of Agent or
any Lender against any Grantor. For the purposes hereof "demand" shall include
the commencement and continuance of any legal proceedings.

 

8.19 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor or
any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor's or
any Issuer's assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Liabilities, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Liabilities,
whether as a "voidable preference", "fraudulent conveyance", or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Liabilities shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 



26

 

 

8.20 Credit Agreement Governs. If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern.

 

 

[signature pages follow]

 

 



27

 

 

Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

  MULTIBAND CORPORATION               By: /s/ James Mandel   Title: Chief
Executive Officer               MULTIBAND SUBSCRIBER SERVICES, INC.            
  By: /s/ James Mandel   Title: Chief Executive Officer               MINNESOTA
DIGITAL UNIVERSE, INC.               By: /s/ James Mandel   Title: Chief
Executive Officer               MULTIBAND FIELD SERVICES, INC.               By:
/s/ James Mandel   Title: Chief Executive Officer               MULTIBAND MDU,
INC.               By: /s/ James Mandel   Title: Chief Executive Officer      

 

[Signature Page to Guarantee and Collateral Agreement]

 



28

 

 

  MULTIBAND ENGINEERING AND WIRELESS MW, INC.               By: /s/ James Mandel
  Title: Chief Executive Officer               MULTIBAND ENGINEERING AND
WIRELESS SE, INC.               By: /s/ James Mandel   Title: Chief Executive
Officer               MULTIBAND SPECIAL PURPOSE, LLC               By: /s/ James
Mandel   Title: Chief Executive Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 



29

 

 

  FIFTH THIRD BANK, as Agent               By: /s/ Philip Renwick   Title: Vice
President

 

[Signature Page to Guarantee and Collateral Agreement]

 



30

 

 



SCHEDULE 1 INVESTMENT PROPERTY

A. PLEDGED EQUITY

 

Grantor (owner of
Record of such
Pledged Equity) Issuer Pledged Equity Description Number of Shares Pledged
Percentage of Issuer Certificate (Indicate No.) Multiband Corporation Multiband
Field Services, Incorporated Shares 2,000,000 100% 1 Multiband Corporation
Multiband Subscriber Services, Inc. Shares 10,000 100% 1 Multiband Corporation
Minnesota Digital Universe, Inc. Shares 2,500 100% 4 Multiband Corporation
Multiband MDU Incorporated Shares 1,000 100% 1 Multiband Corporation Multiband
Special Purpose, LLC Membership interests 100% 100% N/A Multiband Multiband
Shares 30,000 100% 1 Corporation Engineering and Wireless, Midwest, Inc.        
Multiband Multiband Shares 50,000 100% 1 Corporation Engineering and Wireless,
Southeast, Inc.        

 

 

B. PLEDGED NOTES

 

Grantor (owner of Record
of such Pledged Notes) Issuer Pledged Notes Description None          



 

C. OTHER INVESTMENT PROPERTY

 

Grantor Investment Property Description None      

 



31

 

 

SCHEDULE 2

FILINGS AND PERFECTION

 

GRANTOR FILING REQUIREMENT FILING OFFICE   OR OTHER ACTION   Multiband
Corporation 1. UCC-1 financing statement 1. For the UCC, Minnesota Secretary of
State         2. Trademark Security Agreement in favor of Agent 2. For the
Trademark Security Agreement, U.S. Patent and Trademark Office         3.
Delivery to Agent of stock 3. N/A   certificates and/or membership    
certificates referenced in     Schedule 1 and related stock   powers and/or
transfer powers     executed in blank   Multiband Field Services, Incorporated
1. UCC-1 financing statement 1. For the UCC, Delaware Secretary of State        
2. Trademark Security Agreement in favor of Agent 2. For the Trademark Security
Agreement, U.S. Patent and Trademark Office       Multiband Subscriber Services,
Inc. 1. UCC-1 financing statement 1. For the UCC, Minnesota Secretary of State  
      2. Trademark Security Agreement in favor of Agent 2. For the Trademark
Security Agreement, U.S. Patent and Trademark Office Minnesota Digital Universe,
Inc. UCC-1 financing statement Minnesota Secretary of State Multiband MDU
Incorporated UCC-1 financing statement Delaware Secretary of State Multiband
Special Purpose, LLC UCC-1 financing statement Minnesota Secretary of State
Multiband Engineering and Wireless, Midwest, Inc. UCC-1 financing statement
Missouri Secretary of State Multiband Engineering and Wireless, Southeast, Inc.
UCC-1 financing statement Florida Secretary of State

 



32

 

 

SCHEDULE 3

GRANTOR INFORMATION

 

 

GRANTOR
(exact legal name) STATE OF
ORGANIZATION FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER CHIEF
EXECUTIVE
OFFICE ORGANIZATIONAL
IDENTIFICATION
NUMBER Multiband Corporation Minnesota 41-1255001 9449 Science Center Drive New
Hope, MN 55428 2Q-960 Multiband Subscriber Services, Inc. Minnesota 41-1958119
5605 Green Circle Drive Minnetonka, MN 55343 10Y-492 Minnesota Digital Universe,
Inc. Minnesota 41-1883008 5605 Green Circle Drive Minnetonka, MN 55343 9R-822
Multiband Field Services, Incorporated (formerly known as Multiband NE, Inc.)
Delaware  61-1391746 5605 Green Circle Drive Minnetonka, MN 55343 3271785
Multiband MDU Incorporated Delaware  20-4352918 5605 Green Circle Drive
Minnetonka, MN 55343 4111522 Multiband Engineering and Wireless, Midwest, Inc.
(formerly known as WPCS International - St. Louis, Inc.) Missouri 43-1660229
5605 Green Circle Drive Minnetonka, MN 55343 00388806 Multiband Engineering and
Wireless, Southeast, Inc. (formerly known as WPCS International - Sarasota,
Inc.) Florida 65-0829440 5605 Green Circle Drive Minnetonka, MN 55343
P98000033254 Multiband Special Purpose, LLC Minnesota 41-1255001 5605 Green
Circle Drive Minnetonka, MN 55343 465293300027

 



33

 

 

SCHEDULE 4

 

 

A. COLLATERAL LOCATIONS

 

GRANTOR COLLATERAL COLLATERAL LOCATION

OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE) OWNER/LESSOR
(IF LEASED) Multiband Field Services, Inc. Inventory, furniture and equipment
1185 Hammond Street, Bangor, ME 04401 Briggs, Inc., 20 Whitney Court, Brewer, ME
04412 Multiband Field Services, Inc. Inventory, furniture and equipment 5240
Gateway Drive, Geismar, LA 70734 Lion’s Share Properties, LLC, P.O. Box 86558,
Baton Rouge, LA 70879 Multiband Field Services, Inc. Inventory, furniture and
equipment 10894 Highway 12, Orange, TX 77657 Mr. Richard Duhon, 587 Chapman
Lane, Orange, TX 77630 Multiband Field Services, Inc. Inventory, furniture and
equipment 14040 Prairie Commercial Park, Unit #2, Route 9 East, Bloomington, IL
61705 Prairie Commercial Park Investments, Heartland Bank and Trust Company,
P.O. Box 67, Bloomington, IL 61702 Multiband Field Services, Inc. Inventory,
furniture and equipment 472 Amherst Street, Unit 26, Nashua, NH 03063 NH B II
LLC, 75 Remittance Drive, Suite 6863, Chicago, IL 60675 Multiband Field
Services, Inc. Inventory, furniture and equipment 44 Norfolk Ave, South Easton,
MA 02375 Norfolk Avenue Realty Trust, Charles C. Hajjar, P.O. Box 432, Rockland,
MA 02370 Multiband Field Services, Inc. Inventory, furniture and equipment 75
Chad Lane, Suites A & B, Williston, VT 05495 4 Chad Lane, LLC, c/o Nate Howard,
P.O. Box 8752, Burlington, VT 05402 Multiband Field Services, Inc. Inventory,
furniture and equipment 5854 Highland Ridge Drive, Cincinnati, OH 45232 Regis
Highland Ridge Inc., 4255 Harrison Ave, Cincinnati, OH 45211 Multiband Field
Services, Inc. Inventory, furniture and equipment 1210 Kelly Avenue, Units C and
D, Akron, OH 44306 Akro Properties, c/o Edward Bugner, 5000 Gateway Drive,
Medina, OH 44256

 



34

 

 

Multiband Field Services, Inc. Inventory, furniture and equipment 18747 Sheldon
Road, Middleburg Heights, OH 44130 Sheldon Road Industrial Properties, c/o Chelm
Properties, Inc., 31000 Aurora Road, Solon, OH 44139 Multiband Field Services,
Inc. Inventory, furniture and equipment 13759 110th Avenue, Davenport, IA 52804
Marlene Dickens, 5142 Nobis Court, Davenport, IA 52802 Multiband Field Services,
Inc. Inventory, furniture and equipment 22515 Heslip Drive, Novi, MI 48375
Friedman Management Company, 34975 W Twelve Mile Road, Farmington Hills, MI
48331 Multiband Field Services, Inc. Inventory, furniture and equipment 9631
Hedden Road, Evansville, IN 47725 Delta Group Holdings, 3000 Darby Road, Bryn
Mawr, PA 19010 Multiband Field Services, Inc. Inventory, furniture and equipment
3685 Hagen Drive SE, Wyoming, MI 49548 MM Grand Rapids, 907 West Vernon Road,
Farwell, MI 48622 Multiband Field Services, Inc. Inventory, furniture and
equipment 15914 International Plaza Dr, Houston, TX 77032 Principal Life
Insurance Company, Property 006810, P.O. Box 310300, Des Moines, IA 50331
Multiband Field Services, Inc. Inventory, furniture and equipment 13843 North
Promendade BLVD., SUITE 450, Stafford, TX 77477 Cobalt Industrial REIT II, P.O.
Box 202235, Dept 23501, Dallas, TX 75320 Multiband Field Services, Inc.
Inventory, furniture and equipment 5522 Dividend Drive, Indianapolis, IN 46242
2610 Fortune Circle East Holdings, LLC, c/o Cassidy Turley Midwest, 4678 World
Parkway Circle, Saint Louis, MO 63134 Multiband Field Services, Inc. Inventory,
furniture and equipment 1511 West Willow Street, Scott, LA 70583 Donnie R.
Dubose Sr, 140 Loyd Street, Lafayette, LA 70506 Multiband Field Services, Inc.
Inventory, furniture and equipment 2991 Industrial Parkway, Suite #1,
Jeffersonville, IN 47130 All Star Signature Properties, LLC, 7393 Pete Andres
Road, Floyds Knobs, IN 47119 Multiband Field Services, Inc. Inventory, furniture
and equipment 6400 Shelby View, Suite 108, Bartlett, TN 38134 Belz Devco GP,
P.O. Box 3661, Memphis, TN 38173

 



35

 

 

Multiband Field Services, Inc. Inventory, furniture and equipment 857 North H.
C. Mathis Drive, Paducah, KY 42001 KTG Properties, LLC, 815 Abell Street,
Paducah, KY 42003 Multiband Field Services, Inc. Inventory, furniture and
equipment 560 Stelton Road, Piscataway, NJ 08854 Rhodes Property Management
Group, c/o 560 Stelton LLC, 1315 Stelton Road, Piscataway, NJ 08854 Multiband
Field Services, Inc. Inventory, furniture and equipment 83 Walch Drive,
Portland, ME 04103 Moongate Properties, 58 Sturdivant Drive, Portland, ME 04103
Multiband Field Services, Inc. Inventory, furniture and equipment 255 North
Keeneland Drive, Richmond, KY 40475 American Hall Storage, ATTN: Ford W. Hall,
249 N. Keeneland, Richmond, KY 40475 Multiband Field Services, Inc. Inventory,
furniture and equipment 4351 Marlena Street, Bossier City, LA 71111 JD Land
Development, LLC, 4091 Edwards Street Suite 525, Shreveport, LA 71101 Multiband
Field Services, Inc. Inventory, furniture and equipment 801 E. Industrial
Avenue, Mount Pleasant, MI 48858 TB Woods Inc., 907 West Vernon Road, Farwell,
MI 48622 Multiband Field Services, Inc. Inventory, furniture and equipment 812 S
Eastman Road, Suite 2, Longview, TX 75602 Rothrock 1, 434 East Loop 281, Suite
300, Longview, TX 75605 Multiband Field Services, Inc. Inventory, furniture and
equipment 19380 SW 106th Avenue, Cutler Ridge, FL 33157 Hertz Equipment Rental
Corporation, 225 Brae Boulevard, Park Ridge, NJ 07656 Multiband Field Services,
Inc. Inventory, furniture and equipment 626 Josephine Parker Drive, Suite 211,
Key West, FL 33040 623 Duval Street, LLC, 626 Josephine Parker Dr., Ste. 216,
Key West, FL 33040 Multiband Field Services, Inc. Inventory, furniture and
equipment 1801 E. Roosevelt Road, Little Rock, AR 72206 Goff Distribution &
Warehouse CO, 1801 East Roosevelt , Little Rock, AR 72206 Multiband Corporation
Inventory, furniture and equipment 5605 Green Circle Drive, Minnetonka, MN 55343
Owned-Multiband Corporation Multiband Field Services, Inc. Inventory, furniture
and equipment 33 W. Second Street, Suite 504, Maysville, KY 41056 U.S. Bank
Corporate Real Estate, SDS 12-176, P.O. Box 86, Minneapolis, MN 554861716

 



36

 

 

Multiband Corporation Inventory, furniture and equipment 2000 44th Street SW,
Suite 201, Fargo, ND 58103 Lexstar Tower One, LP, c/o NW 5819, P.O. Box 1450,
Minneapolis, MN 55485-5819 Multiband Engineering and Wireless MW, Inc. Furniture
and equipment 4709 15th Street, Moline, IL 61265 Ruhl & Ruhl Commercial Co, 5111
Utica Ridge Road, Davenport, IA 52807 Multiband Engineering and Wireless MW,
Inc. Furniture and equipment 2315 Pine Street, St. Louis, MO 63103 M2
Investments LLC, 2315 Pine Street, St. Louis, MO 63103 Multiband Engineering and
Wireless SE, Inc. Furniture and equipment 2017 Cattlemen Road, Sarasota, FL
34232 Daniel Lester, 6100 Jessie Harbor DR, Ste. 303, Ospry, FL 34229,
941-485-5350 Multiband Engineering and Wireless MW, Inc. Furniture and equipment
15108 FM 359 Hempstead, TX 77445 John Grimes, 2103 Ivy Cove, Katy, TX 77494
Multiband Engineering and Wireless MW, Inc. Furniture and equipment 660
Firehouse Road #B Grantville, PA 17028 Bonawitz Real Estate Investors, LLC, 13
Mill Street, Hershey, PA 17033 Multiband Engineering and Wireless MW, Inc.
Furniture and equipment Chrysler Building, 405 Lexington Avenue, 26th Floor, New
York, NY 10174 Regus Centre, Chrysler Bldg, 405 Lexington Ave, 25th and 26th
Floor, New York, NY 10174

 

B. COLLATERAL IN POSSESSION OF LESSOR,
BAILEE, CONSIGNEE OR WAREHOUSEMAN

 

GRANTOR COLLATERAL LESSOR/BAILEE/CONSIGNEE/
WAREHOUSEMAN NA                                        

 



37

 

 

SCHEDULE 5

INTELLECTUAL PROPERTY

 

 

PATENTS AND PATENT LICENSES

 

Grantor Patent
Registration
Number Registration
Date Patent Application
Number Application
Date None.                                      

 

TRADEMARKS AND TRADEMARK LICENSES

 

Grantor Trademark
Title Trademark
Application
Number Trademark
Registration
Number Date of
Application Date of
Registration Multiband Subscriber Services, Inc. Watch, Talk, Surf N/A 3,331,797
N/A 1-18-2013 Multiband Corporation Driven by Performance N/A 4,283,446 N/A
1-29-2013 Multiband Corporation Design N/A 4,006,568 N/A 8-2-2011 Multiband
Corporation Multiband  N/A 3,776,812 N/A 4-20-2010 Multiband Field Services,
Inc. Electronic Home Products EHP and Design N/A 3,428,534 N/A 5-13-2008

 

COPYRIGHTS

 

Grantor Copyright
Title Copyright
Registration
Date Copyright
Registration
Number Copyright
Application
Date Copyright
Application
Number None                                              

 



38

 

 

SCHEDULE 6

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

 

 

GRANTOR FINANCIAL INSTITUTION (Name, Address, Telephone and Fax Numbers) ACCOUNT
NUMBER CONTACT
INFORMATION Multiband Corporation

First National Bank
13605 27th Ave
North Plymouth, MN 55441

P-763-550-0500
F-763-550-9951

2584088 Brian Williams Multiband Subscriber Services, Inc. First National Bank
13605 27th Ave
North Plymouth, MN 55441
P-763-550-0500
F-763-550-9951 50700152 Brian Williams Multiband Corporation Wells Fargo Bank
406 Main Ave
Fargo, ND 58126
P-701-293-4306 8725000104 Jon Ohleen Multiband Subscriber Services, Inc. Wells
Fargo Bank
406 Main Ave
Fargo, ND 58126
P-701-293-4306 720002057 Jon Ohleen Multiband Subscribers Services, Inc. Wells
Fargo Bank
406 Main Ave
Fargo, ND 58126
P-701-293-4306 2503496891 Jon Ohleen Multiband Corporation Crown Bank
6600 France Ave
So. Edina, MN 55435
P-952-285-5800
F-952-285-5900 2102317 Tim Matyi Multiband Field Services, Inc. Crown Bank
6600 France Ave
So. Edina, MN 55435
P-952-285-5800
F-952-285-5900 2110575 Tim Matyi

 



39

 

 

Multiband Corporation Associated Bank
200 N Adams St
Green Bay, WI 54307
P-612-359-4452
F-612-338-3950 2177581416 Paul Way Multiband Corporation U.S. Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 104790511984 Greg Guttormsson Multiband Special Purpose, LLC U.S.
Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 104790799860 Greg Guttormsson Multiband Subscriber Services, Inc.
U.S. Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 104790511992 Greg Guttormsson Minnesota Digital Universe, Inc.
U.S. Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 104790512008 Greg Guttormsson Multiband MDU, Inc. U.S. Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 145804815481 Greg Guttormsson Multiband Field Services, Inc. U.S.
Bank
800 Nicollet Mall
Minneapolis, MN 55402
P-612-303-3026
F-612-303-2252 145803934960 Greg Guttormsson

 



40

 

 

 

SCHEDULE 7

COMMERCIAL TORT CLAIMS

 

None

 



41

 

 

 

ANNEX I

FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT

 

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [______], 20__ is executed
by the undersigned for the benefit of Fifth Third Bank, as administrative agent
(“Agent”) in connection with that certain Guarantee and Collateral Agreement
dated as of March 20, 2013 among Grantors party thereto and Agent (as amended,
supplemented or modified from time to time, the “Guarantee and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guarantee and Collateral Agreement.

 

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guarantee and Collateral Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:

 

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guarantee and Collateral Agreement and agrees that such Person is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guarantee and Collateral Agreement, as if it had been an original
signatory to the Guarantee and Collateral Agreement. In furtherance of the
foregoing, such Person hereby (i) assigns, pledges and transfers to Agent, and
hereby grants to Agent, a security interest in all of its right, title and
interest in and to the Collateral owned thereby to secure the Liabilities and
(ii) guarantees the prompt and complete payment and performance by Borrowers
when due (whether at the stated maturity, by acceleration or otherwise) of the
Liabilities.

 

2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guarantee and Collateral Agreement
are hereby amended to add the information relating to each such Person set out
on Schedules 1, 2, 3, 4, 5, 6 and 7, respectively, hereof. Each such Person
hereby makes to Agent the representations and warranties set forth in the
Guarantee and Collateral Agreement applicable to such Person and the applicable
Collateral and confirms that such representations and warranties are true and
correct after giving effect to such amendment to such Schedules.

 

3. In furtherance of its obligations under Section 5.2 of the Guarantee and
Collateral Agreement, each such Person agrees to execute and deliver to Agent
appropriately complete UCC financing statements naming such person or entity as
debtor and Agent as secured party, and describing its Collateral and such other
documentation as Agent (or its successors or assigns) may require to evidence,
protect and perfect the Liens created by the Guarantee and Collateral Agreement,
as modified hereby.

 

4. Each such Person's address and fax number for notices under the Guarantee and
Collateral Agreement shall be the address and fax number set forth below its
signature to this Agreement.

 



42

 

 

5. This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such Person
enforceable against such Person. Each such Person hereby waives notice of
Agent's acceptance of this Agreement. Each such Person will deliver an executed
original of this Agreement to Agent.

 

  [NEW GRANTOR]           By:     Title:  

 



43

 

 

 